FILED
                            NOT FOR PUBLICATION                              MAY 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROSS A. FIORANI,                                 Nos. 13-17395
                                                      14-15178
               Plaintiff - Appellant,
                                                 D.C. No. 3:12-cv-01240-JST
 v.

HEWLETT-PACKARD CORP.; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Ross A. Fiorani appeals pro se from the district court’s order denying his

motion for leave to proceed in forma pauperis (“IFP”) and its judgment dismissing

his action alleging deceptive business practices for failure to comply with a court

order. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990) (IFP);

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to

comply with a court order). We affirm.

       The district court did not abuse its discretion in denying Fiorani’s motion for

leave to proceed IFP because his application form was incomplete. See United

States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (per curiam) (facts in

support of poverty must be stated with some particularity, definiteness, and

certainty).

       The district court did not abuse its discretion by dismissing Fiorani’s action

with prejudice for failure to obey the court’s order to comply with a pre-filing

requirement imposed against him and to file a completed application to proceed

IFP. See Pagtalunan, 291 F.3d at 642-43 (discussing the five factors for

determining whether to dismiss for failure to comply with a court order); Ferdik v.

Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although dismissal is a harsh

penalty, the district court’s dismissal should not be disturbed unless there is “a

definite and firm conviction that the court below committed a clear error of

judgment in the conclusion it reached upon a weighing of the relevant factors”

(citations and internal quotation marks omitted)).




                                           2                           13-17395 & 14-15178
      Because we affirm on the basis of Fiorani’s failure to comply with a court

order, we do not consider Fiorani’s contentions that his claims have merit.

      We reject Fiorani’s contentions that the district court demonstrated bias.

      AFFIRMED.




                                          3                          13-17395 & 14-15178